Citation Nr: 0611798	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-11 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active service from November 1964 to May 
1965, and from February 1968 to February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The veteran provided testimony, via tele conference hearing, 
before an Acting Veterans Law Judge (VLJ) from the Board in 
April 2005.  The VLJ that conducted this hearing will make 
the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that he experienced traumatic events 
caring for soldiers at a military facility in Fort Gordon, 
Georgia during the Vietnam War.  These relatively vague 
assertions concern witnessing soldiers dying in the hospital, 
mutilated bodies, and hearing their graphic 
complaints/screams/cries.  His service personnel records 
indicate that the veteran served as a medical corpsman with 
the "MedCo USAHSTC 3A-3165001" at Fort Gordon, Georgia from 
April 1968 to October 1968, and as a medical aidman with the 
Headquarters & Headquarters Company, 3rd Battalion, 19th 
Infantry (USAREUR) from November 1968 to January 1970.  The 
veteran was then apparently given a hardship discharge due to 
the financial circumstances of his family.



His service personnel records contain a letter from his 
commander at the USAHSTC dated in September 1968.  Apparently 
the veteran had requested a hardship discharge or a transfer 
to a location closer to his family.  His commander denied 
this request.  The commander commented that the facility to 
which the veteran was assigned was on an emergency build up 
program to meet the increasing personnel-patient input from 
the Republic of Vietnam and the veteran's organization was 
operating with a critical shortage of personnel.

On remand, the AOJ should request the veteran to submit a 
detailed statement discussing the specifics of the stressful 
events he witnessed during active service.  Thereafter, the 
AOJ should request that the U.S. Army and Joint Services 
Records Research Center (JSRRC) attempt to verify these 
events or the circumstances of the veteran's active service.

The VA outpatient records from the early 2000s note treatment 
and diagnoses for PTSD.  However, other than vague references 
to witnessing patients at a military hospital in the United 
States during his active service, these records do not 
indicate any specific stressors on which the diagnosis was 
render.  Based on this history, the Board finds that a VA 
compensation (psychiatric) examination is necessary to 
determine whether the veteran currently has PTSD in 
accordance with the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) and, if so, whether such a 
disorder was caused or aggravated by any stressful event or 
circumstances of the veteran's active service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005); see 
Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request that he provide details of the 
stressful events/circumstances he 
experienced during his active service.  
This information should include the time 
(to at least the month and year), 
location, and units/individuals involved.  
The veteran should also be informed that 
he can provide alternative evidence to 
help verify his claimed stressors, to 
include buddy statements, contemporaneous 
letters home, newspaper articles, 
contemporaneous treatment records, etc.  
He should be informed that his failure to 
provide this information could adversely 
affect his claim.  All responses/evidence 
received must be associated with the 
claims file.

3.  If a detailed stressor statement is 
received from the veteran, the AOJ should 
contact the JSRRC and request that they 
verify the claimed stressors.  Copies of 
the appropriate documentation from the 
veteran's service personnel records 
should accompany this request.  
Regardless, the AOJ should ask the JSRRC 
to provide any available unit histories 
for the "MedCo USAHSTC 3A-3165001" at 
Fort Gordon, Georgia from April 1968 to 
October 1968, and the Headquarters & 
Headquarters Company, 3rd Battalion, 19th 
Infantry (USAREUR) from November 1968 to 
January 1970.  Any casualty assessments 
would be extremely probative to the issue 
on appeal.  All responses and/or evidence 
received should be incorporated into the 
claims file.

4.  The AOJ should contact the Oklahoma 
City VA Medical Center (or the 
appropriate VA Health Care System) and 
request copies of the veteran's treatment 
records dated from December 2004 to the 
present time.  All responses and/or 
evidence received should be incorporated 
into the claims file.

5.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should make a determination on whether 
any alleged in-service stressor has been 
corroborated by the evidence of record.  
In this regard, the AOJ is reminded that 
a creditable lay person is competent to 
provide probative evidence regarding 
events and injuries.  The RO should make 
a written report for the record on its 
determination of whether any in-service 
stressor has been corroborated and 
provide the psychiatric examiner 
(conducting the examination requested 
below) with an itemized list of these 
verified stressors.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has reported that his 
experiences working as a medical corpsman 
at a medical facility on Fort Gordon, 
Georgia and while stationed in Germany 
has led to his current PTSD.  The 
available service records confirm that 
the veteran was assigned at Fort Gordon 
to a medical facility that had an 
"emergency build up program" to meet 
the needs of increasing levels of 
patients returning from Vietnam.  The 
service medical records do not report any 
treatment or diagnosis for a psychiatric 
disorder.  However, service outpatient 
records noted the veteran's request for 
diet pills in January and February 1969.  
He reported that he had gained 30 pounds 
since being stationed in Germany and 
claimed that he was a compulsive eater 
when nervous.  

Prior to the veteran's active service he 
reported a history of legal infractions 
for speeding, reckless driving, 
disturbing the peace, and driving without 
a license that occurred from February to 
September 1967.  In December 1969, the 
veteran was given a military nonjudicial 
punishment for failing to obey a lawful 
order.  His service records indicate that 
his performance evaluations were 
consistently excellent and he received a 
recommendation for promotion in October 
1968 due to his high standard of 
character and work performance.  He was 
eventually released from active service 
in February 1970 due to the financial and 
emotional hardship his absence caused his 
family.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder.  The examiner should utilize 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either incurred 
in, or aggravated beyond its natural 
course by, the veteran's active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


